OFFICE      OF THE ATTORNEY GENERAL          OF TEXAS
                                    AUSTIN
GROVER      SELLERS
ATTOIINCI    GENERAL




Beaerablc J. C. 8.0
Criminal   Di atrist bt tornry
B818rm co\lntt
Cord aab8,    ?a888




                                                              to be    bnrrored.




                                                ontention  haa been
                                                 Our State  Statute8
                                                  hoal Borrd where      a
                                                  member of the


                                    alo la the Sahool   Trot curer for
                                    uyrt   31, 1946, and al though Mr.
                                    dual,  be III at the same time Aa-
                                      the bank from rhon a loan la be-


                “I would        an npiaion
                             apprsolate     from you as to
       wbrthsr         or not the sabool board
                                        is lvthoriaed   and
       ompawered ta borrow money Worn a bank whore a maw
       bar of muob rahool board 18 8180 a direator    in the
       Bank where tbe money in sought  to be borro8ed~g


                You apt             ndllaad
                            rcsFectfu!?y     thi!t the Schnal Boerd is
not   euthorlzec!            mono7 from a bank where a member of nuah
                         to bnrrm
g&o01   Poord  fs rlcrr, F dSroctor  in t.he ban:; Croa: rl.i.& the money
is rouph t t.o hc lwrrored.
                                     .
lonarable            J.     C. nos             - PagO 2




                 IS am old am the common Law that a pub110 oPflolal
                     It
uy not in bir effialal       oapaoitj    make a aontraot    In whioh ha 18
paevaiarll~    intweeted.      Willi8tnn    an Cnntraotm,     Vol. 6, 800.
1736.     lot only did Texas adopt the COmon Law am tbs rvle et
&eoialon as early      aa 1840, bvt the foregoing      principle   ham been
eonaiatantl~                affirmed             *herever       the question          hae arimen.

              Such a holding     wea made in !J’lanikin v. Fokea,     16 tax.
160, wherein      the first   6vpreme Court of Texas held that a aom-
missioner     of tha GoVernmeat to sell      land aovld not wake ‘a oon-
treat   rhioh would g:ire him an Interest        in an official    act to be
done by him,”      uyiag    that  Nab  ‘
                                       rovld    be repugnant.   to I lw Andy
round   moral  i ty lm

                     In     City of Edinbarg                 v.   Ellis,       69 9. m. (2)     99,   JvdC;a
sharp     of        the     Commlaaion aaId


                     *It        la       tho    genaral   rule tba t mvalcipal   con-
         tracts            in    which offleers            or employees of the aity
         hara        a personal                 pecuniary    Interest l ro void.  44
         C. J.            pp.    69-M;            6 R.C.L.,       pp.      739-740.     l l l


                     ‘The foregoing                  rule    rests      upon    mound public
         policy.        objeot 1s to lnnura to the city
                                Its                                                          etrlat
         fIdelit  upon the part ot those rho represent                                        It
         and manage Its   afialra.  The rvle prohibiting                                      pvb-
         lia        officers              from heing        lntereetod         in   ~ubllc   con-
         treats            should          be scrvpvlnnsty           enforce3.’


              In an opinion     dated September       In, 1829, addressed      to
Honorable     I?. Il. II. Marra , Et8te Evparlntendent         oi Public   ID-
ntruction,      this department     adrlsed    t.hat the direotor     of a cor-
poration    mwrin& aa depositary          or treanvrer     of an Independent
school   4lstrict     would be ineligible        f’or appointment   and qvmli-
fiaation    aa a trustee     of tbe sohool dintrlct.           This opinion    was
followed    by this department       in 0pinion      No. 0-5158 holdjnc      the
sme thinu.         There are other opinions         oi thfs department     to the
name effect.

             The same rlee   that entorr   into a contract     of deposit
by a public    board or offloar     with a bank or institution      in which
he ~PII a pecuniary   Interest    inheros  in a contract     of lo&n.    A de-
posl t. Is la oosonoe a loan by the depouitor        to the denoaltee     bank.
The sum deposited    becomea the property      or t,ho hank and the bank a
debtor         to    the depositor                  therefor.
                                                                         357
Bonorrbl e J. 0.   Roe - paga 3




              It la aot a qvoatloa    whether  the pertioular    omtraot
thus forbidden     is bvrt?vl.     It might,  on the contrary,     he mtval-
1~ hanailelalr     but tbo law will not permit      an lnqulr7   jnto   tba
ratus    aonasqvenoeo    nf tba tranuatlon~       It ie contrary    to aovnd
pobli0   polioy.